Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s After-Final Amendment filed on 04/11/2021 was entered.
	Amended claims 76-79 and 94-96 are pending in the present application.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of Applicant’s amendments, particularly with the replacement of the limitation “more than 80%” with “about 80%” in currently amended claims 76 and 96.
	2.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn in light of Applicant’s amendments, particularly with the addition of the limitation “for about 40 seconds” in currently amended claims 76 and 96.

	Accordingly, amended claims 76-79 and 94-96 are free of prior art of record and they are now in conditions for allowance.


REASON FOR ALLOWANCE
The prior art does not teach nor does the prior art fairly suggest a composition comprising a non-replicating, cell-internalizing Rhabdovirus-derived particle that is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2 for about 40 seconds as claimed independent claims 76 and 96.
Accordingly, claims 76-79 and 94-96 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633